SIBLEY, Circuit Judge
(concurring).
I think the opinion puts too narrow an interpretation upon the words, “the taking of poison whether voluntary or otherwise.” It makes no difference whether the thing taken is a well-known poison or not, if it proves to be in fact poisonous. The Standard Dictionary defines a poison as “Any substance that, when taken into the system, acts in a noxious manner by means not mechanical tending to cause death or serious injury to; health.” Webster’s International Dictionary puts it: “Any agent which when introduced into the animal organism is capable of producing- a morbid, noxious or deadly effect upon it.” Things which in good condition are foods, when so impure or contaminated by baeteria or otherwise as to cause the effects stated in the definitions, are poisonous. One who eats or drinks them, although unknowingly, has accidentally taken poison. If the effect of poison of any sort be slow and insidious, there is lacking the element of violence necessary to bring a resulting death within the policy. But, if the effect is sudden, causing “violent irritation, erosion and injury to insured’s stomach and intestines,” the cause of death is violent enough, but only the more clearly a poison. It was only by a strained construction not intended by insurers that death from internal poison was at first included under accident policies, and the exceptions inserted in this policy were put there to exclude deaths from such obscure causes. The case here is on the horns of a dilemma. If what , the insured ate was by itself capable of producing the sudden, violent, and fatal effects that followed, it was poison. If the results came about because of some disease of his own system at the time, what he ate was not the sole cause of the death independently of all other causes. Ryan v. Continental Casualty Co. (C. C. A.) *99347 F.(2d) 472. In either ease the death was not within the double indemnity clause.